Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 06/27/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Handa in view of Araki.
Claim Objections
Claim 1 is objected to because of the following informalities:  At line 4 claim 1 should read “in operative communication with the filling apparatus”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 6, 9, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,465,849 (Handa) in view of US PGPub 2019/0093862 (Araki).
In Re claim 1 Handa discloses a filling apparatus comprising a control unit, wherein said control unit is configured to execute control for boosting pressure required from a rear supply facility in operative communication with the filling apparatus until a discharge pressure of the filling apparatus is equal to a prescribed initial pressure magnitude (In Figure 5 pressure is held at a constant level prior to filling), and when communication filling is established, setting the discharge pressure to be higher than an internal pressure of a tank received from a vehicle side by a predetermined amount (at S2 in Figure 4, pressure is set to an amount higher than the tank pressure by a set amount).
Handa doesn’t disclose the step of determining whether or not communication filling is established.
Araki discloses a pressurized gas filling device which determines when a filling operation has begun and determines whether the filling operation is a communication filling (Paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Handa apparatus by configuring the control unit to determine whether a communication filling is being performed, in order to adapt the Handa apparatus to fill containers which lack communication devices.
In Re claim 4 Handa discloses the step of increasing the pressure based on a measured flow rate (times T1 to T4 in Figure 5).
In Re claim 5 Handa discloses the step of setting the pressure to be higher than an internal pressure of a vehicle by a constant pressure (station pressure exceeds tank pressure by a constant value in Figure 3).
Handa in view of Araki as applied to claim 1 performs the method of claim 6 during ordinary use and operation.
Handa in view of Araki as applied to claim 4 performs the method of claim 9 during ordinary use and operation.
Handa in view of Araki as applied to claim 5 performs the method of claims 10 and 15 during ordinary use and operation.
Allowable Subject Matter
Claims 3, 8, 12, 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753